UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1118



PAPA ABDALLAH NDIR,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-604-924)


Submitted:   September 21, 2007           Decided:   October 10, 2007


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carrie Crawford, Laurel, Maryland, for Petitioner.    Peter D.
Keisler, Assistant Attorney General, Mark C. Walters, Assistant
Director, Dalin R. Holyoak, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Papa Abdallah Ndir, a native and citizen of Senegal,

petitions for review of an order of the Board of Immigration

Appeals (“Board”), dismissing his appeal from the immigration

judge’s decision denying his applications for asylum, withholding

of removal, and protection under the Convention Against Torture.

            In    his       petition       for    review,     Ndir     challenges     the

determination that he failed to establish his eligibility for

asylum.    To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).             We have reviewed the evidence of record and

conclude that Ndir fails to show that the evidence compels a

contrary result.           Accordingly, we cannot grant the relief that he

seeks.

            Additionally, we uphold the denial of Ndir’s request for

withholding      of     removal.         “Because      the    burden    of   proof    for

withholding of removal is higher than for asylum—even though the

facts    that    must      be   proved     are   the   same—an    applicant     who    is

ineligible for asylum is necessarily ineligible for withholding of

removal   under       [8    U.S.C.]    §   1231(b)(3)        [(2000)].”      Camara    v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                   Because Ndir fails to




                                           - 2 -
show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

          We also find that substantial evidence supports the

finding that Ndir fails to meet the standard for relief under the

Convention Against Torture.    See Dankam v. Gonzales, 495 F.3d 113,

124 (4th Cir. 2007) (setting forth standard of review).        To obtain

such relief, an applicant must establish that “it is more likely

than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2007). We

find that Ndir failed to make the requisite showing before the

immigration court.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -